Citation Nr: 0533669	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-00 343A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from November 1967 to 
August 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2002 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In February and December 2004, the Board remanded the 
veteran's claim to the RO to schedule a requested hearing.  
In February 2005, jurisdiction over the veteran's claims file 
was transferred from the St. Petersburg RO to the RO in 
Atlanta, Georgia.  

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the RO; a transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran was stationed in Okinawa, Japan, and the 
record does not otherwise reflect any evidence of in-country 
visitation or service in Vietnam.  

2.  As the veteran did not serve in Vietnam, she is not 
entitled to a presumption of exposure to herbicides (Agent 
Orange) during such service, and there is otherwise no 
objective evidence that establishes actual in-service 
herbicide exposure.  

3.  There is an absence of medical evidence that relates the 
veteran's diabetes mellitus to active service, to include any 
claimed exposure to herbicide agents during active service.  




CONCLUSION OF LAW

The veteran does not have diabetes mellitus that was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through a December 2001 notice letter and a 
December 2002 statement of the case (SOC), the RO notified 
the veteran of the legal criteria governing her claim, the 
evidence that had been considered in connection with her 
claim, and the bases for the denial of her claim.  After 
each, she was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received 


sufficient notice of the information and evidence needed to 
substantiate her claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in her possession that pertains to her claim.  
However, in the December 2001 notice letter, the veteran was 
encouraged to obtain evidence in support of her claim and 
submit it to the RO, which she has done.  Thus, the Board 
finds that the veteran is on notice of the need to submit 
evidence (from other sources or in her possession) in support 
of her claim on appeal.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or 

any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service medical records are associated 
with the claims file, as are post-service medical records 
from Husman Khan, M.D., and Basil Mangra, M.D.  The veteran 
has also been provided a hearing during which she provided 
testimony in support of her claim.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of the claim on appeal 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board initially notes that, the RO has considered the 
veteran's claim for service connection for diabetes mellitus 
both as directly related to service (see December 
2002 SOC) and as due to claimed herbicide exposure in 
service.  As such, the Board will likewise consider both 
theories of entitlement.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

Absent rebuttable evidence to the contrary, service 
connection will be presumed for certain chronic diseases, to 
include diabetes mellitus, which are manifested to a 
compensable degree within a prescribed period following 
active service (one year for diabetes mellitus).  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met.  See 
38 C.F.R. § 3.309(e) (2005).  The term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

(Parenthetically, the Board notes that chronic lymphocytic 
leukemia was added to the list of presumptive diseases 
associated with herbicide exposure, effective October 16, 
2003.  See 68 Fed. Reg. 59,540 (October 16, 2003).  While the 
veteran 
has not been advised by the RO of the addition of chronic 
lymphocytic leukemia to the list of presumptive diseases, 
this omission by the RO does not affect the claim of service 
connection for diabetes mellitus.)

In general, for service connection to be granted for one of 
the above diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2005).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.


The Board notes that the veteran does not claim to have 
served in Vietnam nor do her military records reflect any 
such service.  The veteran has reported that she served in 
Okinawa, Japan, and she has not otherwise contended in-
country visitation or service in Vietnam.  Here, in light of 
the veteran's service in Okinawa and not in Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, the veteran is not entitled to a presumption of 
herbicide exposure during such service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

Service connection for disability claimed as due to exposure 
to herbicides also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  The veteran contends that 
during her service in Okinawa she came into contact with many 
military personnel coming from Vietnam whom she believes had 
been exposed to herbicides.  Additionally, the veteran has 
testified that she might have unknowingly come in close 
contact with herbicides possibly stored on base, although she 
testified that she had no first hand knowledge of any 
herbicides stored or used at Okinawa.  The veteran has also 
testified that her husband served in Vietnam and that she 
suffers from the effects of herbicides as a result of her 
contact with him.  She also contends she may have been 
exposed to herbicides through airborne transmission.  

Notwithstanding the veteran's contentions as to the means by 
which she was reportedly exposed to herbicide agents while 
stationed at Okinawa, the Board finds that there has been no 
evidence presented, nor is there a medical opinion of record, 
establishing that the veteran's diabetes mellitus was 
incurred in, or aggravated by, service, as a result of 
herbicide exposure.  Moreover, the veteran has not alleged 
that any such medical conclusion has been made by any medical 
professional.  As such, the veteran is also not entitled to 
service connection for diabetes mellitus on a direct basis, 
as due to such herbicide exposure.  

Furthermore, while the veteran contends that she experienced 
diabetic symptoms in service, her service medical records do 
not reflect diagnoses or treatment for 

diabetes mellitus.  Post-service medical evidence reflects 
the first documented diagnosis for diabetes mellitus in 
August 1993 (the veteran testified that she believed she was 
first diagnosed with diabetes mellitus in April 1993), many 
years after service, and there is an absence of competent 
medical evidence that relates any current diagnosis of 
diabetes mellitus to service, or within a one-year period 
following service.  Thus, the veteran is also not entitled to 
service connection for diabetes mellitus as directly related 
to service.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layperson 
without the appropriate medical training or expertise, she is 
not competent to establish herbicide exposure on the basis of 
her assertions alone, or provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus, to include as due to 
herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the objective 
evidence does not reflect that the veteran served in Vietnam, 
that she was otherwise exposed to herbicides in service, or 
that her diabetes mellitus is otherwise directly related to 
service, to include claimed herbicide exposure, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

In passing, the Board notes that, in her August 2003 VA Form 
9 (Appeal to Board of Veterans' Appeals) the veteran reported 
the following: 

I have been informed that if military personnel 
who served in Viet-nam [sic], and came home to 
their civilian wives, and if the wives or their 
children born during this time were diagnosed 
with any 
diseases associated with Agent Orange that they 
qualified for benefits, and were paid.  

The Board notes that spina bifida is the only birth defect 
for which a child, based on the biological father's service 
in Vietnam, would warrant a monthly monetary allowance.  See 
38 C.F.R. § 3.814 (2005).  A monthly monetary allowance for 
other forms of birth defects (to also include spina bifida) 
may be warranted where the child's biological mother is or 
was a Vietnam veteran, and where the VA has determined that 
the child suffers from a disability resulting from one or 
more "covered birth defects."  See 38 C.F.R. § 3.815 (2005).  
As noted above, the veteran did not serve in Vietnam.  The 
regulations do not otherwise provide for a monthly monetary 
allowance for a Vietnam veteran's spouse who has one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(e).  


ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


